Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10565743.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US patent anticipate the claims of the instance application.
	An example of claims 1 of the instance application and claim 1 of the U.S. patent is provided below to illustrate the double patenting rejection:
Instance Application
US Patent 10565743
A method comprising:















determining, by one or more electronic hardware processors, placement of an item within an image 
and modifying, by one or more electronic hardware processors, the item to have a texture resembling a water region or a sky region of the image.

A non-transitory computer readable storage medium comprising instructions that when executed, cause one or more hardware processors to perform a method of modifying image content, the method comprising:
Displaying, by one or more electronic hardware processors an image
Determining, by the one or more electronic hardware processors, a sky region of the image;
Receiving, by the one or more electronic hardware processors, user input that places content within the image;
Determining, by the one or more electronic hardware processors, whether the content has been placed by the user input within the sky region of the image;
And in response to determining that the content was placed by the user input within the sky region of the image, modifying, by the one or more electronic hardware processors, the content to have a texture resembling an attribute of the sky region.


As can be clearly seen in the table above, claim 1 of the US patent anticipates the claims of the instance application.  The remaining claims of the instance application have been considered, but do not patentably distinguish from the US patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10789736.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US patent anticipate the claims of the instance application.
An example of claims 1 of the instance application and claims 1 and 2 of the U.S. patent is provided below to illustrate the double patenting rejection:

Instance Application
US Patent App. No. 10789736
A method comprising:








determining, by one or more electronic hardware processors, placement of an item within an image 
and modifying, by one or more electronic hardware processors, the item to have a texture resembling a water region or a sky region of the image.

1) A method of modifying image content, the method comprising: 

displaying, by one or more electronic hardware processors, an image; determining, by the one or more electronic hardware processors, a specified region of the image;
determining, by the one or more electronic hardware processors, whether content has been placed by user input within the specified region of the image; and in response to determining that the content was placed by the user input within the specified region of the image, modifying, by the one or more electronic hardware processors, the content to have a texture resembling an attribute of the specified region.
2) wherein the specified region comprises a sky region of the image, further comprising: receiving, by the one or more electronic hardware processors, the user input that places content within the image, wherein the content is modified to have the texture resembling an attribute of the sky region.


As can be clearly seen in the table above, claim 1 and 2 of the US patent anticipates claim 1 of the instance application.  The remaining claims of the instance application have been considered, but do not patentably distinguish from the US patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11151756.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US patent anticipate the claims of the instance application.
An example of claims 1 of the instance application and claims 1 and 2 of the U.S. patent is provided below to illustrate the double patenting rejection:

Instance Application
US Patent App. No. 11151756
A method comprising:
determining, by one or more electronic hardware processors, placement of an item within an image 
and modifying, by one or more electronic hardware processors, the item to have a texture resembling a water region or a sky region of the image.

A method comprising:
determining, by one or more electronic hardware processors, a specified region of an image;
determining, by the one or more electronic hardware processors, placement of content within the specified region of the image; and
in response to determining placement of the content within the specified region of the image, modifying, by the one or more electronic hardware processors, the content based on an attribute of the specified region,
wherein the specified region comprises a water region or a sky region, and wherein the content is modified to have a texture resembling the water region or the sky region.


As can be clearly seen in the table above, claim 1 of the US patent anticipates claim 1 of the instance application.  The remaining claims of the instance application have been considered, but do not patentably distinguish from the US patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9-13, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al. (US 20170278289).
Re claim 1, Marino teaches a method comprising:
Determining, by one or more electronic hardware processors, placement of an item within an image (see [0005] Some embodiments of the disclosed subject matter include a non-transitory computer readable medium having executable instructions. The executable instructions are operable to cause a processor to receive source digital content, receive target digital content and host region defining data associated with the target digital content, wherein the host region defining data specifies a location of a host region within the target digital content for integrating source digital content into the target digital content, and integrate the source digital content into the host region within the target digital content identified by the host region defining data).  Marino teaches placement of an item within an image (received source digital content).
Modifying, by one or more electronic hardware processors, the item to have a texture resembling a region of the image (see [0006-0007], wherein the source digital content replicates texture of the host region).
Marino does not explicitly teach wherein the texture is resembling a water region or a sky region of the image.
However, Marino obviously teaches wherein the texture is resembling a water region or a sky region of the image (see [0240], a host region, is based on the classification of the target digital content or its components as possessing a texture commonly associated with the background of images (including but not limited to brick, wood paneling, trees, sea, or sky textures), as determined by inputting the original digital or its components into a neural network that has been trained on examples of original digital or its components that have been labelled according to the texture they depict), and (see [0006-0007], wherein the source digital content replicates texture of the host region).  Thus, Marino obviously teaches wherein the source digital content replicates the texture of the host region, wherein the host region possesses texture commonly associated with sea or sky textures).
It is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Marino teaches modifying the item to have a texture resembling a water or sky region of the image, as it is pertinent to the modifying an item to have the same texture as an image area.  An advantage of the modification is that it achieves the result of improving aesthetics of the placed source digital content item (see [0063-0065).
Re claim 3, Marino teaches claim 1.  Furthermore, Marino obviously teaches modifying the item to have the texture resembling an attribute of the water region (see [0240], a host region, is based on the classification of the target digital content or its components as possessing a texture commonly associated with the background of images (including but not limited to brick, wood paneling, trees, sea, or sky textures), as determined by inputting the original digital or its components into a neural network that has been trained on examples of original digital or its components that have been labelled according to the texture they depict), and (see [0006-0007], wherein the source digital content replicates texture of the host region).  For motivation, see claim 1.
Re claim 9, Marino teaches claim 1.  Furthermore, Marino teaches overlaying the modified item on the image at a determined location based on item location information (see Fig. 3A-U, in reference to [0116-0120], wherein the modified item is overlaid on a host region).
Re claim 10, Marino teaches claim 1.  Furthermore, Marino teaches determined a specified region of the image, the item being placed within the specified region of the image (see [0005] Some embodiments of the disclosed subject matter include a non-transitory computer readable medium having executable instructions. The executable instructions are operable to cause a processor to receive source digital content, receive target digital content and host region defining data associated with the target digital content, wherein the host region defining data specifies a location of a host region within the target digital content for integrating source digital content into the target digital content, and integrate the source digital content into the host region within the target digital content identified by the host region defining data), and  (see [0006-0007], wherein the source digital content replicates texture of the host region).
Re claim 11, Marino teaches claim 10.  Furthermore, Marino teaches wherein the item is modified in response to determining placement of the item within the specified region of the image, the item being modified based on an attribute of the specified region (see [0005] Some embodiments of the disclosed subject matter include a non-transitory computer readable medium having executable instructions. The executable instructions are operable to cause a processor to receive source digital content, receive target digital content and host region defining data associated with the target digital content, wherein the host region defining data specifies a location of a host region within the target digital content for integrating source digital content into the target digital content, and integrate the source digital content into the host region within the target digital content identified by the host region defining data), and  (see [0006-0007], wherein the source digital content replicates texture of the host region).  Hence, the source content is modified in response to a determination of the content being placed in the host region, and the source digital content replicates texture and other attributes.
Re claim 12, Marino teaches claim 10.  Furthermore, Marino teaches wherein texture of the item is modified to resemble a texture of the specified region (see [0006-0007], wherein the source digital content replicates texture of the host region).
Claim 13 claims limitations in scope to claim 1 and is rejected for at least the reasons above.  Furthermore, Marino teaches one or more hardware processors and a hardware memory (see [0124], computer, devices, memory, storage).
Claim 15 claims limitations in scope to claim 3 and is rejected for at least the reasons above.
Claim 19 claims limitations in scope to claims 10-12 and is rejected for at least the reasons above.
Claim 20 claims limitations in scope to claim 1 and is rejected for at least the reasons above.
Claims 4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al. (US 20170278289) in view of Yang et al. (US 20170192651) and Sohn (US 20150242442).
Re claim 4, Marino teaches claim 1.  Marino does not explicitly teach wherein the item comprises a sticker, and further comprising: Invoking a classifier trained to segment an image into the sky region and a non-sky region.
However, Yang teaches wherein the item comprises a sticker (see [0005] & [0035], wherein a region of an uploaded and reshared photo has a sticker content superimposed onto the region by user input).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marino’s image modification system to explicitly include an item object that is a sticker, as taught by Yang, as the references are in the analogous art of image modification.  An advantage of the modification is that it achieves the result of adding stickers to modify a user image via user input to improve the image based on a user’s preference.
Marino and Yang do not explicitly teach Invoking a classifier trained to segment an image into the sky region and a non-sky region.
However, Sohn teaches invoking a classifier trained to segment an image into a sky region and a non-sky region (see [0052], in reference to Fig. 5c, wherein texture types are classified including sky and non-sky regions such as lawns).
	Marino, Yang, and Sohn teaches claim 4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marino and Yang’s image modification system to explicitly include segmenting an image into sky and non-sky regions, as taught by Sohn, as the references are in the analogous art of image modification.  An advantage of the modification is that it achieves the result of explicitly segmented the water and sky image regions and classifying the segmented area for further processing.
Claim 16 claims limitations in scope to claim 4 and is rejected for at least the reasons above.
Claims 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al. (US 20170278289) in view of Shin et al. (US 20130169629).
Re claim 5, Marino teaches claim 1.  Marino  further teach wherein prior to modifying the item, determining that the item has dissimilar visual properties than the texture of the water or sky region (see [0063-0066), wherein a source digital content is retrieved, and placing the source in an aesthetically-pleasing, unobtrusive, engaging, and/or favorable manner, and determining whether placing the source digital content enhances or detracts from the display, and is considered to be dissimilar visually or similar visually to be favorable/pleasing), see [0006-0007], wherein the source digital content replicates texture of the host region), and (see [0240], a host region, is based on the classification of the target digital content or its components as possessing a texture commonly associated with the background of images (including but not limited to brick, wood paneling, trees, sea, or sky textures), as determined by inputting the original digital or its components into a neural network that has been trained on examples of original digital or its components that have been labelled according to the texture they depict). 
	Marino does not explicitly teach generating a cloud-like texture based on fractal Brownian motion.
	However, Shin teaches wherein modifying the content comprises generating a cloud-like texture based on fractal Browning motion (see [0003-0005], wherein generation of graphical patterns such as clouds and terrain include using fractional Brownian motion to expand a terrain shape).
	Marino and Shin teaches claim 5.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Marino’s graphical modifications of regions in a computer graphics environment to explicitly include the use of Brownian fractal methods, as the references are in the analogous art of graphical manipulation of terrain.  An advantage of the modification is that it achieves the predictable result of generating and modifying specific areas of a graphical image using known mathematical methods such as fractal Brownian motion.
	Claim 17 claims limitations in scope to claim 5 and is rejected for at least the reasons above.
Claims 6, 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al. (US 20170278289) in view of Krishnaswamy et al. (US 20150178946, hereinafter “Kris”).
	Re claim 6, Marino teaches claim 1.  Marino does not explicitly teach wherein modifying the item further comprises: generating a grayscale version of the item, blurring the grayscale version of the item and multiplying pixels of the blurred version of the item and pixels of a cloud- like texture to modify the item to have the cloud-like texture.
	However, Kris teaches generating a gray scale version of the item (see [0033], converts original image to a grayscale image)
blurring the grayscale version of the item (see [0043-0044], blurring operation performed, and resizes the blurred mask)
and multiplying pixels of the blurred version of the item and pixels of a cloud-like texture to modify the content to have the cloud-like texture (see [0029]-[0031], [0036 & [0067-0069], in reference to Fig. 3, and 4, Fig. 6 & 7, wherein the blurred mask is resized and applied to amounts of original image with cloud texture to generate a new output image with adjusted higher detailed cloud-like texture).
Marino and Kris teaches claim 6.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marino’s graphical manipulations of image data to explicitly include the use of grayscale and blurring masks to adjust particular regions of graphical data based on the amount of the blurring mask.  An advantage of the modification is that it achieves the predictable result of applying graphical modifications using blurring effects to improve image quality, as taught by Kris.
Re claim 7, Marino and Kris teaches claim 1.  Marino does not explicitly teach refraining from modifying the item in response to the item being outside a specified region of the image.
However, Kris teaches refraining from modifying the item in response to the item being outside a specified region of the image 
([0031] Thus, the method allows one or more adjustment operations to be automatically applied to pixels in an image by amounts that vary based on whether or by how much a particular target pixel includes detected texture. This allows, for example, adjustment operations such as local contrast enhancement to be applied automatically in an image to appropriate regions of the image, e.g., to enhance areas having texture with higher amounts of detail ("higher-detail" regions), and to ignore or reduce application of the operation to the areas having less or no texture. Therefore, the non-texture regions (including low-texture regions), which typically have more noise, will automatically not have their noise increased or amplified from the adjustment operation. Similarly, texture regions will automatically not be processed by contrast-reducing operations or other types of operations not suitable for texture regions. Thus, higher quality images can result automatically from performance of the method. In addition, less effort and resources are needed for a user to effectively edit an image with an adjustment operation, since the user does not have to manually indicate portions of the image to apply the adjustment operation as in previous editing tools).  
Marino and Kris teaches claim 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marino’s graphical manipulations of image data to explicitly include refraining modifications, as taught by Kris, as the references are in the analogous art of image modification techniques.  An advantage of the modification is that it achieves the predictable result of not applying modifications based on areas of items and regions of an image.  
Claim 18 claims limitations in scope to claim 6 and is rejected for at least the reasons above.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al. (US 20170278289) in view of Yang et al. (US 20170192651).
Re claim 8, Marino does not teach wherein the image is defined by image data and the item is defined by item data separate from the image data, and wherein the item is a colored emoji.
However, Yang teaches wherein the image is defined by image data and the item is defined by item data separate from the image data, and wherein the item is a colored emoji (see [0035], in reference to Fig. 2 and 3, wherein the image data 210 is separate from the colored emoji content data 220 in Fig. 2).  Marino and Yang teaches claim 8.  For motivation, see claim 4.
Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as a filing of a terminal disclaimer to obviate the double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616